Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2020 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 12/13/2021. The amendments filed on 11/15/2020 have been entered. Accordingly Claims 1-8 and 11-13 are pending. Claims 14-16 were previously withdrawn. Claim 9 has been cancelled. The previous rejections of claims 1-8 and 11-13 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 11/15/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claims 10 and 11 are dependent on canceled Claim 9 it is unclear which system components claims 10 and 11 are intended to be “further comprising” into. It is unclear which of the claims are intended to contain the system limitations of claims 10 and 11. For the purpose of Examination, the claims will be considered dependent upon Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Belevich et. al. (U.S. 20140043933, February 13, 2014)(hereinafter, “Belevich”), Barnea et. al. (U.S. 4567896, February 4, 1986)(hereinafter, “Bernea”), Guracar (U.S. 20160331351, EFD May 15, 2015)(hereinafter, “Guracar”) and Hossack et. al. (U.S. 6338716, November 24, 1999)(hereinafter, “Hossack”).
Regarding Claim 1, Belevich teaches:  A system for determining a position of an ultrasound detector, the system comprising (An ultrasound probe calibration system, [0033]):

the frame comprising: a detachable reference volume that includes a background volume and at least one inclusion or void (Figs. 1-2, element 20, phantom (background volume), Fig. 2, element 50 probe-retaining portion (frame), Figs. 1-2 element 30, reflectors (inclusion), [0089][0092] [0096-0097]; “As shown for example in FIG. 2, in some embodiments the phantom may be mounted in an enclosure that includes a probe-retaining portion 50. A mounting bracket 52 may also be provided to securely hold the probe 55 in a consistent position relative to the phantom 20 during a calibration process. Any mechanical bracket may be used.” [0097]),
 the at least one inclusion or void having an ultrasound acoustic impedance that differs from the ultrasound acoustic impedance of the background volume such that, when the detachable reference volume is attached to the frame and the frame is attached to the ultrasound imaging probe, the at least one inclusion or void is configured to provide a corresponding at least one image feature within the field of view of the ultrasound imaging probe ([0075][0089][0090-0092][0094][0099]; “…a phantom 20 for calibrating a multiple aperture probe 
and a position triangulation processor (“…multiple aperture imaging using a series of transmitted pings may operate by transmitting a point-source ping from a first transmit aperture and receiving echoes with elements of one or more receive apertures (which may overlap with the transmit aperture). A complete image may be formed by triangulating the position of scatterers based on delay times between transmission and receiving echoes and the known position of each receive element relative to each point-source transmit aperture. As a result, a complete image may be formed from data received at each receive aperture from echoes of each transmitted ping.” [0086]).
Belevich does not explicitly teach: a medical device with an ultrasound detector attached to the medical device.
Belevich does not teach: the frame comprising: at least three ultrasound emitters arranged in a predetermined configuration on the frame and a position triangulation processor configured to communicate with the at least three ultrasound emitters and to cause each ultrasound emitter to emit ultrasound signals, receive, from the ultrasound detector, signals indicative of the ultrasound signals being detected by the ultrasound detector, determine, by triangulation, a spatial position of the ultrasound detector in a coordinate system defined in relation to the at least three ultrasound emitters based on a first set of time delays between emission of an ultrasound signal by each of the at least three ultrasound emitters and detection of the ultrasound signal by the ultrasound detector, and determine the spatial position of the ultrasound detector within the field of view of the ultrasound imaging probe based on mapping the coordinate system of the at least three ultrasound emitters. 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to include a medical device with an ultrasound detector attached to the medical device as taught in Barnea “…to provide a capability of determining the orientation of the needle-guide hole in the scan head coordinate system could be employed as a calibration member…” (Barnea, column 8, lines 64-67).
Guracar in the field of ultrasound teaches: “Any position sensing may be used. The sensor includes a component spaced from the transducer. In one embodiment, a magnetic position sensor is provided. Three coils or other antennas are connected to or are in the transducer. A separate device generates a magnetic field. The position and orientation of the transducer is detected from signals from the three coils or antennas in response to the magnetic field. Alternatively, an antenna in or on the transducer generates the magnetic field and antennas located elsewhere determine the position of the transducer. In other embodiments, an optical sensor or camera detects the position and/or orientation of the transducer. Ultrasound or other sensors for triangulating the position of the transducer may be used.” [0032]; “The position sensor 20 is a magnetic position sensor, camera, ultrasound triangulation system, gyroscope, or other position and/or orientation sensor. In one embodiment, the sensor 20 includes an antenna or target on the transducer 16, 18 and another antenna or target remote from the transducer 16, 18. The remote portion provides a common frame of reference for detecting the position and/or orientation of the sensor 20 on the transducer 16, 18.” [0076].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to include a position triangulation processor configured to communicate with the at least three ultrasound emitters and to cause each ultrasound emitter 
From the teaching of Guracar, the ultrasound emitters limitation is obvious and known in the art to have ultrasound emitters in connection with a transducer. Guracar is silent with respect to the sensors being on a frame.
Hossack in the field of ultrasound systems teaches: “…a position and orientation sensor is directly or indirectly (via an adapter) reattachably coupled to a transducer probe. This allows the sensor to be attached/detached from a probe and reattached to the same or different probe. In these preferred embodiments, the sensor can be attached to different probes in the same family without position and orientation calibration. As described below, the sensor can also be integral with or permanently attachable to the transducer probe.” (column 6, lines 57-65);“…FIG. 5, position and orientation sensor locating features 510 are formed in an end of the housing section 500 of an ultrasonic transducer probe proximate to the cable section of the probe (not shown). In this preferred embodiment, the locating features 510 take the form of two grooves longitudinally disposed on opposite sides of the probe housing 500 and a slot (not shown) disposed between the two grooves. These locating features fit corresponding locating details (locating tab 522 and clips 524, 526) of an adapter 520 that releasably holds a position and orientation sensor 530. It is preferred that the adapter 520 be made from a material that is strong enough to ensure sturdy and accurate attachment of the position sensor 530 to the probe 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Belevich, Barnea and Guracar to have sensors on a frame as taught in Hossack to allow “…the sensor to be attached/detached from a probe and reattached to the same or different probe.” (Hossack, column 6, lines 59-60).
Regarding Claim 2, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the detachable reference volume is detachable from the frame at a coupling interface, and wherein said coupling interface includes at least one mechanical registration feature for attaching the detachable reference volume to the frame in a predetermined orientation ([0093][0097][0128]).
Regarding Claim 3, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
wherein the field of view of the ultrasound imaging probe extends along a depth axis away from the ultrasound imaging probe (Figs. 1-2, [0091][0096-0097]).
Regarding Claim 4, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
wherein the at least one inclusion or void is in the form of an elongated shape, and wherein the elongated shape extends transversely with respect to the depth axis (Figs. 1-2, [0091-0092][0096-0097]).
Regarding Claim 5, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
With regards to limitation: wherein the at least one inclusion or void has a dimension of at least 1 mm in a transverse direction to the depth axis (Belevich teaches the ability to have various and numerous dimensions, shape, positions and orientation that are mechanically 
Regarding Claim 6, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
wherein the at least one inclusion or void comprises two or more elongated inclusions or voids that are separated axially along a depth axis, and wherein the two or more elongated inclusions or voids each extend transversely with respect to the depth axis and are mutually rotated with respect to the depth axis (Figs. 1-2, [0091-0093][0096-0097]).
Regarding Claim 8, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
Belevich further teaches: wherein the ultrasound imaging probe is selected from the group consisting of: a 2D imaging probe, a 3D imaging probe, a transesophageal probe, a transthoracic probe, a transnasal probe, an intracardiac probe, and an intravascular probe (Fig. 1, element 10, three-array multiple aperture ultrasound imaging probe, [0074-0075]; “FIG. 2 illustrates a multiple aperture ultrasound probe 55 with a single large (i.e., larger than an expected coherence width for an intended imaging application) continuous curved array 18 positioned over a phantom 20. Some embodiments of the calibration methods and devices below may be particularly useful with adjustable probes such as that illustrated in FIG. 3. FIG. 3 illustrates an adjustable multiple aperture ultrasound probe 11 positioned over a phantom 20. FIG. 4A illustrates a multiple aperture ultrasound probe 100 with one or more transducer arrays 102 positioned at a distal end of an endoscope 104 sized and configured for transesophageal positioning and imaging. FIG. 4B illustrates a multiple aperture ultrasound probe 110 with one or more transducer arrays 112 and a housing 114 sized and configured for trans-rectal positioning 
Regarding Claim 11, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
Belevich further teaches: with regards to limitation, wherein the medical device is selected from the group consisting of: a needle, a catheter, a guidewire, a probe, an endoscope, an electrode, a robot, a filter device, a balloon device, a stent, a mitral clip, a left atrial appendage closure device, an aortic valve, a pacemaker, an intravenous line, a drainage line and a surgical tool (“FIG. 2 illustrates a multiple aperture ultrasound probe 55 with a single large (i.e., larger than an expected coherence width for an intended imaging application) continuous curved array 18 positioned over a phantom 20. Some embodiments of the calibration methods and devices below may be particularly useful with adjustable probes such as that illustrated in FIG. 3. FIG. 3 illustrates an adjustable multiple aperture ultrasound probe 11 positioned over a phantom 20. FIG. 4A illustrates a multiple aperture ultrasound probe 100 with one or more transducer arrays 102 positioned at a distal end of an endoscope 104 sized and configured for transesophageal positioning and imaging. FIG. 4B illustrates a multiple aperture ultrasound probe 110 with one or more transducer arrays 112 and a housing 114 sized and configured for trans-rectal positioning and imaging. FIG. 4C illustrates a multiple aperture ultrasound probe 120 including one or more transducer arrays 122 and a housing 124 positioned at a distal end of a catheter 126 all of which may be sized and configured for intravenous positioning and 
Barnea in the field of ultrasound imaging apparatuses teaches a probe Figs. 1,3 and 5-6 element 12 with a mounted frame Fig. 6 element 203. The frame is attached to the probe and includes a biopsy needle (i.e. medical device), Figs. 3 and 5-6, mounted on a biopsy attachment, Figs. 3 and 5-6 element 10, background volume and inclusion.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to include a medical device with an ultrasound detector attached wherein the medical device is selected from the group consisting of: a needle as taught in Barnea “…to provide a capability of determining the orientation of the needle-guide hole in the scan head coordinate system could be employed as a calibration member…” (Barnea, column 8, lines 64-67).
Regarding Claim 12, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
Belevich further teaches: wherein an ultrasound imaging probe is configured to transmit and to receive ultrasound energy within the field of view (“FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand 
And the system further comprising: an imaging system processor and an image fusion processor (“The memory device may be any volatile or non-volatile digital memory device in any physical location that is electronically accessible by a computing device performing the imaging and calibration processes. The received echo data may then be beamformed and processed to form a test image 408. In some embodiments, the steps of insonifying the phantom from a test transmit aperture 404 and receiving echoes with a test receive aperture 405 may be repeated using multiple combinations of different transmit apertures and/or receive apertures, and images obtained 408 from such transmitting and receiving may be combined in a process referred to as image layer combining prior to proceeding to subsequent steps of the process 400.” [0106-0107]),
with regards to limitations: wherein the at least three ultrasound emitters are attached to the ultrasound imaging probe wherein the imaging system processor is in operational communication with the ultrasound imaging probe wherein the imaging system processor, the position triangulation processor and the image fusion processor are in mutual communication wherein the imaging system processor is configured to reconstruct an ultrasound image representation corresponding to the field of view based on ultrasound signals transmitted and received by the ultrasound imaging probe and wherein the image fusion processor is configured to generate a fused image representation based on the ultrasound image representation and the spatial position of the ultrasound detector, Belevich teaches: “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be 
Regarding Claim 13, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
Belevich  further teaches: wherein the field of view is a plane, and wherein the position triangulation processor is further configured to provide, in the fused image, an indication of a side of a plane on which the ultrasound detector is located when the ultrasound detector lies .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belevich, Barnea, Guracar and Hossack as applied to claim 6 above, and further in view of Parker et. al. (U.S. 20030122544, July 3, 2003)(hereinafter, “Parker”).
Regarding Claim 7, the combination of references Belevich, Barnea, Guracar and Hossack substantially teach the claim limitations as noted above.
With regards to limitations, wherein an ultrasound acoustic impedance differs by at least 5% from the ultrasound acoustic impedance of the background volume, Belevich further teaches a void or inclusion that has an ultrasound acoustic impedance that differs from the ultrasound acoustic impedance of the background, “An ultrasound probe, emitters, void or inclusion: “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10 and a phantom 20 to be imaged. The phantom 20 generally includes a pattern of reflectors 30 within a solid or liquid medium 35... Some or all of the elements of the left transducer array 12 may also be designated as a left receive aperture 13. Similarly, some or all of the elements of the right transducer array 14 may be designated as a right receive aperture 15. In addition to the left and right arrays, a multiple aperture ultrasound probe 10 may include a center transducer array 16, which may include three transmit apertures labeled `n,` `j,` and `k` (which may be referred to herein by short-hand designations Cn, Cj and Ck). Some or all of the elements of the center transducer array 16 may also be designated as a center receive aperture 17. It should be 
Belevich is silent with regards to the impedance difference being at least 5% from the ultrasound acoustic impedance of the background volume.
Parker in the field of phantom systems teaches: “In FIG. 4D, a front view of another phantom 70 having parallel linear regions forming the pattern on the thin film sheet or substrate 72 is produced by etching a subresolvable voids in a layer 74 of material with a significant acoustic impedance difference from the material of the substrate 72 and the tissue mimicking material (water) which may fill the tank (10--FIG. 1). The layer 74 is etched away completely to form the lines of the pattern. The scattering is produced by etching of subresolvable voids in the layers which form the lines of the pattern. The voids are in a precisely specified and controlled distribution within the regions. The top view of FIG. 4E shows the voids as does the sectional view of FIG. 4F.” [0038];
From the teachings of Belevich and Parker it would have been an obvious matter of design choice for the ultrasound acoustic impedance to differ by at least 5% from the ultrasound acoustic impedance of the background volume, as taught in Parker since the distribution and reflection of the materials cause the impedance differences within a region (See. Fig 4, [0038-0041]). This would require routine optimization to discover the optimum workable ranges by routine experimentation (MPEP 2144.05 IIA) that would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP  § 2144.05).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belevich, Barnea, Guracar and Hossack as applied to claim 1 above, and further in view of Byrd et. al. (U.S. 20140364719, December 11, 2014)(hereinafter, “Byrd”).
10, the combination of references Belevich and Byrd substantially teach the claim limitations as noted above.
Belevich does not explicitly teach: further comprising a second ultrasound detector, wherein the second ultrasound detector is attached to the medical device, wherein the position triangulation processor is further configured to receive, from the second ultrasound detector, second signals indicative of the ultrasound signals being detected by the second ultrasound detector, determine, by triangulation, a spatial position of the second ultrasound detector relative to the at least three ultrasound emitters based on a second set of time delays between emission of the ultrasound signal by each of the at least three ultrasound emitters and detection of the ultrasound signal by the second ultrasound detector, determine a trajectory between the ultrasound detector and the second ultrasound detector based on spatial positions of the ultrasound detector and the second ultrasound detector.
Byrd in the field of ultrasound systems for location determination of devices teaches: “…invention employ sensors on a probe, such as a catheter, that are capable of sensing a signal to determine a range or bearing to an emitter in combination with 1, 2, 3 or more emitters in order to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” [0022]; “The range or bearing information is referred to herein as positional information because the information permits determining the position of the sensor with respect to an emitter and/or a frame of reference. The sensors that receive signals from emitters are referred to herein as localizer sensors, because the sensors permit locating the sensor with respect to an emitter and/or a frame of reference.” [0022]; “…one or more of ultrasound sensors 210, 220, 230 may be positioned on a rigid portion of catheter 200, and/or one or more of ultrasound sensors 210, 220, 230 may be positioned on a flexible portion of catheter 200. Preferably, at least imaging ultrasound sensor 240 and directional ultrasound sensor 220 are positioned on a rigid portion of catheter 200. Other configurations are also contemplated. For example, with catheters that may be flexed or 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Belevich to incorporate a second ultrasound detector, wherein the second ultrasound detector is attached to the medical device, wherein the position triangulation processor is further configured to receive, from the second ultrasound detector, signals indicative of ultrasound signals detected by the second ultrasound detector, determine, by triangulation, a spatial position of the second ultrasound detector relative to the at least three ultrasound emitters based on a second set of time delays between the emission of an ultrasound signal by each of the at least three ultrasound emitters and detection of the ultrasound signal by the second ultrasound detector, determine a trajectory between the ultrasound detector and the second ultrasound detector based on spatial positions of the ultrasound detector and the second ultrasound detector as taught in Byrd to “…provide capabilities to determine the location of medical instrumentation and/or treatment devices within a patient's body using ultrasound echolocation and/or three dimensional (3D) triangulation techniques, and to use this localized information in conjunction with medical images. “ (Byrd, [0021]) “…to determine a one-dimensional (1D), two-dimensional (2D) or three-dimensional (3D) position, respectively, of the probe with respect to the emitters.” (Byrd, [0022]) serving as “…fiducial references for locating the probe within the external frame of reference.” (Byrd, [0023]).
Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793         

/JONATHAN CWERN/Primary Examiner, Art Unit 3793